                Case 20-10566-MFW                Doc 456       Filed 06/11/20      Page 1 of 13




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                           )
    In re:                                                 )     Chapter 11
                                                           )
                                             1             )     Case No. 20-10566 (MFW)
    BLUESTEM BRANDS, INC., et al.,
                                                           )
                            Debtors.                       )     (Jointly Administered)
                                                           )

                                        AFFIDAVIT OF SERVICE

        I, Sonia Akter, depose and say that I am employed by Prime Clerk LLC (“Prime Clerk”),
the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

         On June 8, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the following documents to be served by the method set forth on the Core/2002 Service
List attached hereto as Exhibit A:

         •   Second Supplemental Declaration of Patrick J. Nash, Jr. in Support of the Debtors'
             Application for Entry of an Order Authorizing the Retention and Employment of
             Kirkland & Ellis LLP and Kirkland & Ellis International LLP as Attorneys for the
             Debtors and Debtors in Possession Effective as of March 9, 2020 [Docket No. 443]

         •   Notice of Rejection of a Certain Executory Contract [Docket No. 445] the (“Rejection
             Notice - PMX – Orchard”)

       On June 8, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the Rejection Notice - PMX - Orchard to be served by the method set forth on the Contract
Counterparties Service List attached hereto as Exhibit B.




                               [Remainder of Page Intentionally Left Blank]




1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: Bluestem Brands, Inc. (5164); Appleseed’s Holdings, Inc. (9117); Blair LLC (1670); Bluestem
Enterprises, Inc. (1237); Bluestem Fulfillment, Inc. (5931); Bluestem Sales, Inc. (1539); Draper’s & Damon’s LLC
(2759); Gold Violin LLC (0873); Haband Company LLC (8496); Home Forever LLC (2324); Johnny Appleseed’s,
Inc. (5560); Norm Thompson Outfitters LLC (8344); Northstar Holdings Inc. (6823); Orchard Brands Corporation
(6322); Orchard Brands International, Inc. (8962); Orchard Brands Sales Agency, LLC (8855); Value Showcase LLC
(2920); WinterSilks, LLC (0688). The service address for each of the above Debtors is 7075 Flying Cloud Drive, Eden
Prairie, Minnesota 55344.
            Case 20-10566-MFW         Doc 456     Filed 06/11/20   Page 2 of 13




Dated: June 11, 2020
                                                                 /s/Sonia Akter
                                                                 Sonia Akter
State of New York
County of New York

Subscribed and sworn to (or affirmed) before me on June 11, 2020, by Sonia Akter, proved to me
on the basis of satisfactory evidence to be the person who appeared before me.


/s/ JAMES A. MAPPLETHORPE
Notary Public, State of New York
No. 01MA6370846
Qualified in New York County
Commission Expires February 12, 2022




                                              2
                                                                                   SRF 42829
Case 20-10566-MFW   Doc 456   Filed 06/11/20   Page 3 of 13




                      Exhibit A
                                                                    Case 20-10566-MFW                   Doc 456                 Filed 06/11/20          Page 4 of 13
                                                                                                                 Exhibit A
                                                                                                            Core/2002 Service List
                                                                                                           Served as set forth below

                          DESCRIPTION                                              NAME                                            ADDRESS                                                 EMAIL                METHOD OF SERVICE

                                                                                                       Attn: Craig Solomon Ganz, Esq., Katherine E. Anderson Sanchez
                                                                                                       1 E. Washington Street                                           ganzc@ballardspahr.com
                                                                                                       Suite 2300
Counsel to Insight Direct USA, Inc.                            Ballard Spahr LLP                       Phoenix AZ 85004                                                 andersonsanchezk@ballardspahr.com   First Class Mail and Email
                                                                                                       Attn: Tobey M. Daluz, Chantelle D. McClamb, Leslie C. Heilman,
                                                                                                       Laurel D. Roglen                                                 daluzt@ballardspahr.com
                                                                                                       919 N. Market Street                                             mcclambc@ballardspahr.com
                                                                                                       11th Floor                                                       heilmanl@ballardspahr.com
Counsel to Pro Star Logistics, LLC., and Insight Direct USA, Inc. BALLARD SPAHR LLP                    Wilmington DE 19801-3034                                         roglenl@ballardspahr.com            First Class Mail and Email
                                                                                                       Attn: Ernie Zachary Park
                                                                                                       13215 E. Penn St.
Counsel to The Irvine Company L.L.C., a Delaware limited                                               Suite 510
liablity company                                               Bewley, Lassleben & Miller, LLP         Whittier CA 90602                                                ernie.park@bewleylaw.com            First Class Mail and Email
                                                                                                       Attn: Shawn M. Christianson
                                                                                                       55 Second Street, 17th Floor
Counsel to Oracle America, Inc.                                Buchalter, a Professional Corporation   San Francisco CA 94105-3493                                      schristianson@buchalter.com         First Class Mail and Email
                                                                                                       Attn: J. Cory Falgowski
                                                                                                       1201 N. Market Street
                                                                                                       Suite 1407
Counsel to Comenity Bank and Comenity Capital Bank             Burr & Forman LLP                       Wilmington DE 19801                                              jfalgowski@burr.com                 First Class Mail and Email
                                                                                                       Attn: James H. Haithcock, III
                                                                                                       420 N. 20th Street, 3400
Counsel to Comenity Bank and Comenity Capital Bank             Burr & Forman LLP                       Birmingham AL 35203                                              jhaithcock@burr.com                 First Class Mail and Email
                                                                                                       ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                       375 PARK AVENUE
CENTERBRIDGE                                                   CENTERBRIDGE PARTNERS, LP               NEW YORK NY 10152-0002                                                                               First Class Mail
                                                                                                       Attn Deb Secrest
Office of Unemployment Compensation Tax Services,                                                      Collections Support Unit
Department of Labor and Industry, Commonwealth of                                                      651 Boas St Room 925
Pennsylvania                                                   Commonwealth of Pennsylvania            Harrisburg PA 17121                                              ra-li-ucts-bankrupt@state.pa.us     First Class Mail and Email
                                                                                                       ATTN: ZILLAH FRAMPTON
                                                                                                       820 N FRENCH ST
DELAWARE DIVISION OF REVENUE                                   DELAWARE DIVISION OF REVENUE            WILMINGTON DE 19801                                              FASNOTIFY@STATE.DE.US               First Class Mail and Email
                                                                                                       DIVISION OF CORPORATIONS FRANCHISE TAX
                                                                                                       PO BOX 898
DELAWARE SECRETARY OF STATE                                    DELAWARE SECRETARY OF STATE             DOVER DE 19903                                                   DOSDOC_FTAX@STATE.DE.US             First Class Mail and Email
                                                                                                       ATTN: BANKRUPTCY DEPT
                                                                                                       820 SILVER LAKE BLVD
                                                                                                       STE 100
DELAWARE STATE TREASURY                                        DELAWARE STATE TREASURY                 DOVER DE 19904                                                   STATETREASURER@STATE.DE.US          First Class Mail and Email
                                                                                                       ATTN: BANKRUPTCY DEPT
                                                                                                       1650 ARCH STREET
ENVIRONMENTAL PROTECTION AGENCY - REGION 3                     ENVIRONMENTAL PROTECTION AGENCY         PHILADELPHIA PA 19103-2029                                                                           First Class Mail
                                                                                                       Attn: Paul Shankman
                                                                                                       650 Town Center Drive
                                                                                                       Suite 1530
Counsel to Creditor L’Action Sports Mfg. Co., Ltd.             Fortis LLP                              Costa Mesa CA 92626                                              PShankman@fortislaw.com             First Class Mail and Email



           Bluestem Brands, Inc., et al.
           Case No. 20-10566 (MFW)                                                                                Page 1 of 8
                                                                  Case 20-10566-MFW                   Doc 456                  Filed 06/11/20            Page 5 of 13
                                                                                                                Exhibit A
                                                                                                          Core/2002 Service List
                                                                                                         Served as set forth below

                           DESCRIPTION                                          NAME                                             ADDRESS                                           EMAIL                       METHOD OF SERVICE
                                                                                                     Attn: Samuel M. Andre
                                                                                                     200 South Sixth Street
Counsel to Hempel Properties Inc., and Crosstown Preserve,                                           Ste 4000
LLC                                                          Fredrikson & Byron, P.A.                Minneapolis MN 55402-1425                                    sandre@fredlaw.com                       First Class Mail and Email
                                                                                                     Attn: Shelly A. DeRousse, Esq., Elizabeth L. Janczak, Esq.
                                                                                                     311 South Wacker Drive                                       sderousse@freeborn.com
                                                                                                     Suite 3000
Counsel to CNA International Inc. dba MC Appliance Corp.     Freeborn & Peters LLP                   Chicago IL 60606                                             ejanczak@freeborn.com                    First Class Mail and Email
                                                                                                     Attn: Amy D. Brown, Esquire
                                                                                                     1201 North Orange Street
                                                                                                     Suite 300
Counsel to Fulfillment Services, Inc.                        Gellert Scali Busenkell & Brown, LLC    Wilmington DE 19801                                          abrown@gsbblaw.com                       First Class Mail and Email
                                                                                                     Attn: Scott J. Bogucki, Esq
                                                                                                     43 Court Street
                                                                                                     Suite 930
Counsel to SIP Operating Corp.                               Gleichenhaus, Marchese & Weishaar, PC   Buffalo NY 14202                                             sbogucki@gmwlawyers.com                  First Class Mail and Email
                                                                                                     Attn: Maria Aprile Sawczuk, Esq.
                                                                                                     501 Silverside Road
Counsel to CNA International Inc. dba MC Appliance Corp.,                                            Suite 65
and Miriam Lazusky                                           Goldstein & McClintock, LLLP            Wilmington DE 19809                                          marias@goldmclaw.com                     First Class Mail and Email
                                                                                                     Attn: Michael J. Sweeney
                                                                                                     Wayne Plaza II
                                                                                                     155 Route 46 West
Counsel to Longlat, Inc.                                     Hunziker, Jones & Sweeney, P.A.         Wayne NJ 07470                                               msweeney@hjslawoffice.com                First Class Mail and Email
                                                                                                     CENTRALIZED INSOLVENCY OPERATION
                                                                                                     2970 MARKET ST
                                                                                                     MAIL STOP 5-Q30.133
IRS INSOLVENCY SECTION                                       INTERNAL REVENUE SERVICE                PHILADELPHIA PA 19104-5016                                                                            First Class Mail
                                                                                                     CENTRALIZED INSOLVENCY OPERATION
                                                                                                     PO BOX 7346
IRS INSOLVENCY SECTION                                       INTERNAL REVENUE SERVICE                PHILADELPHIA PA 19101-7346                                                                            First Class Mail
                                                                                                     Attn: Judy D. Thompson
                                                                                                     P.O. Box 33127
Counsel to The Apparel Group, Ltd.                           JD Thompson Law                         Charlotte NC 28233                                           jdt@jdthompsonlaw.com                    First Class Mail and Email
                                                                                                     Attn: James S. Carr & Kristin S. Elliott
                                                                                                     101 Park Avenue                                              kelliott@kelleydrye.com
Counsel for Tech Mahindra Ltd                                KELLEY DRYE & WARREN LLP                New York NY 10178                                            kdwbankruptcydepartment@kelleydrye.com   First Class Mail and Email
                                                                                                     Attn: David M. Posner, Esq., Gianfranco Finizio, Esq.,
                                                                                                     Kelly E. Moynihan, Esq.                                      dposner@kilpatricktownsend.com
Proposed Counsel to the Official Committee of Unsecured                                              1114 Avenue of the Americas                                  gfinizio@kilpatricktownsend.com
Creditors of Bluestem Brands, Inc.                           Kilpatrick Townsend & Stockton LLP      New York NY 10036                                            kmoynihan@kilpatricktownsend.com         First Class Mail and Email
                                                                                                     ATTN: EDWARD O. SASSOWER, P.C.
                                                                                                     601 LEXINGTON AVENUE
COUNSEL TO DEBTOR                                            KIRKLAND & ELLIS LLP                    NEW YORK NY 10022                                            edward.sassower@kirkland.com             Email
                                                                                                     ATTN: PATRICK J. NASH, P.C., W. BENJAMIN WINGER
                                                                                                     300 NORTH LASALLE STREET                                     patrick.nash@kirkland.com
COUNSEL TO DEBTOR                                            KIRKLAND & ELLIS LLP                    CHICAGO IL 60654                                             benjamin.winger@kirkland.com             Email




           Bluestem Brands, Inc., et al.
           Case No. 20-10566 (MFW)                                                                               Page 2 of 8
                                                                Case 20-10566-MFW                      Doc 456                 Filed 06/11/20        Page 6 of 13
                                                                                                                Exhibit A
                                                                                                           Core/2002 Service List
                                                                                                          Served as set forth below

                         DESCRIPTION                                         NAME                                                    ADDRESS                                          EMAIL             METHOD OF SERVICE
                                                                                                        ATTN: DAVID FIDLER, MARIA SOUNTAS-ARGIROPOULOS,             DFIDLER@KTBSLAW.COM
                                                                                                        MICHAEL L. TUCHIN, JONATHAN M. WEISS, ARIELLA T. SIMONDS,   mtuchin@ktbslaw.com
                                                                                                        NIR MAOZ                                                    jweiss@ktbslaw.com
                                                                                                        1999 AVENUE OF THE STARS                                    msargiropoulos@ktbslaw.com
COUNSEL FOR TERM LOAN AGENT, CERBERUS BUSINESS                                                          39TH FLOOR                                                  asimonds@ktbslaw.com
FINANCE, LLC                                               KLEE TUCHIN BOGDANOFF & STERN, LLP           LOS ANGELES CA 90067-6049                                   nmaoz@ktbslaw.com                First Class Mail and Email
                                                                                                        Attn: Mark G. Claypool
                                                                                                        120 West Tenth Street
Counsel to West Ridge Commons Limited                      Knox McLaughlin Gornall & Sennett, P.C.      Erie PA 16501-1461                                          mclaypool@kmgslaw.com            First Class Mail and Email
                                                                                                        ATTN: KENNETH H. ECKSTEIN
                                                                                                        1177 AVENUE OF THE AMERICAS
COUNSEL TO BLUESTEM GROUP INC                              KRAMER LEVIN NAFTALIS & FRANKEL LLP          NEW YORK NY 10036                                           keckstein@kramerlevin.com        First Class Mail and Email
                                                                                                        Attn: Ashley B. Stitzer, Esquire
                                                                                                        17 West Miner Street
Counsel to SYNNEX Corporation                              MacElree Harvey, Ltd.                        West Chester PA 19382                                       astitzer@macelree.com            First Class Mail and Email
                                                                                                        Attn: Tiffany M. Shrenk, Esquire
                                                                                                        5721 Kennett Pike
Counsel to SYNNEX Corporation                              MacElree Harvey, Ltd.                        Centreville DE 19807                                        tshrenk@macelree.com             First Class Mail and Email
                                                                                                        Attn: Steven A. Ginther
                                                           Missouri Department of Revenue,              PO Box 475
Counsel to the Missouri Department of Revenue              Bankruptcy Unit                              Jefferson City MO 65105-0475                                deecf@dor.mo.gov                 Email
                                                                                                        Attn: Stan D. Smith
                                                                                                        425 West Capitol Avenue
                                                           Mitchell, Williams, Selig, Gates & Woodyard, Suite 1800
Counsel to Acxiom LLC                                      P.L.L.C.                                     Little Rock AR 72201-3525                                   ssmith@mwlaw.com                 First Class Mail and Email
                                                                                                        Attn: Eric J. Monzo, Brya M. Keilson
                                                                                                        500 Delaware Avenue
Proposed Counsel to the Official Committee of Unsecured                                                 Suite 1500                                                  emonzo@morrisjames.com
Creditors of Bluestem Brands, Inc.                         Morris James LLP                             Wilmington DE 19801                                         bkeilson@morrisjames.com         First Class Mail and Email
                                                                                                        Attn: Derek C. Abbott
                                                                                                        1201 North Market Street, 16th Floor
                                                                                                        P.O. Box 1347
Counsel to Santander Consumer USA Inc.                     Morris, Nichols, Arsht & Tunnell LLP         Wilmington DE 19899-1347                                    dabbott@mnat.com                 First Class Mail and Email
                                                                                                        Louis J. Testa
                                                                                                        The Capitol
Counsel to the New York State Department of Taxation and   Office of the New York State Attorney        Civil Recoveries Bureau, Bankruptcy Litigation Unit
Finance                                                    General                                      Albany NY 12224-0341                                        Louis.Testa@ag.ny.gov            First Class Mail and Email
                                                                                                        ATTN: RICHARD L. SCHEPACARTER
                                                                                                        844 KING STREET, STE 2207
                                                                                                        LOCKBOX 35
UNITED STATES TRUSTEE DISTRICT OF DELAWARE                 OFFICE OF THE UNITED STATES TRUSTEE          WILMINGTON DE 19801                                         richard.schepacarter@usdoj.gov   First Class Mail and Email
                                                                                                        ATTN: LAURA DAVIS JONES, PETER J. KEANE
                                                                                                        919 N. MARKET STREET, 17TH FLOOR
                                                                                                        P.O. BOX 8705                                               pkeane@pszjlaw.com
COUNSEL FOR CERBERUS BUSINESS FINANCE, LLC                 PACHULSKI STANG ZIEHL & JONES LLP            WILMINGTON DE 19899-8705                                    ljones@pszjlaw.com               First Class Mail and Email
                                                                                                        ATTN: VALERIE SMITH
                                                                                                        PO BOX 41021
AUTHORIZED AGENT FOR SYNCHRONY BANK                        PRA RECEIVABLES MANAGEMENT, LLC              NORFOLK VA 23541                                            claims@recoverycorp.com          First Class Mail and Email



          Bluestem Brands, Inc., et al.
          Case No. 20-10566 (MFW)                                                                                Page 3 of 8
                                                         Case 20-10566-MFW                   Doc 456                Filed 06/11/20   Page 7 of 13
                                                                                                     Exhibit A
                                                                                                Core/2002 Service List
                                                                                               Served as set forth below

                        DESCRIPTION                                  NAME                                             ADDRESS                                  EMAIL              METHOD OF SERVICE
                                                                                           ATTN: STUART ROSENTHAL, ALAN ELIASOF
                                                                                           400 KELBY ST
                                                                                           10 TH FLOOR                                      SRosenthal@prestigecapital.com
PRESTIGE CAPITAL FINANCE, LLC                        PRESTIGE CAPITAL                      FORT LEE NJ 07024                                AEliasof@prestigecapital.com      First Class Mail and Email
                                                                                           ATTENTION BANKRUPTCY DEPT
                                                                                           TORRE CHARDÓN, SUITE 1201
                                                                                           350 CARLOS CHARDÓN STREET
STATE ATTORNEY GENERAL                               PUERTO RICO ATTORNEY GENERAL          SAN JUAN PR 00918                                                                  First Class Mail
                                                                                           Attn: Paul A. Rubin, Hanh Huynh
                                                                                           345 Seventh Avenue
                                                                                           21st Floor                                       prubin@rubinlawllc.com
Counsel to Crossroads Developers Associates, LLC     Rubin LLC                             New York NY 10001                                hhuynh@rubinlawlllc.com           First Class Mail and Email
                                                                                           SECRETARY OF THE TREASURY
                                                                                           100 F. STREET NE
SECURITIES AND EXCHANGE COMMISSION - HEADQUARTERS SECURITIES & EXCHANGE COMMISSION         WASHINGTON DC 20549                              SECBANKRUPTCY@SEC.GOV             First Class Mail and Email
                                                                                           ATTN: ANDREW CALAMARI
                                                                                           BROOKFIELD PLACE
                                                     SECURITIES & EXCHANGE COMMISSION - NY 200 VESEY STREET, STE 400                        BANKRUPTCYNOTICESCHR@SEC.GOV
SECURITIES AND EXCHANGE COMMISSION - REGIONAL OFFICE OFFICE                                NEW YORK NY 10281-1022                           NYROBANKRUPTCY@SEC.GOV            First Class Mail and Email
                                                                                           ATTN: BANKRUPTCY DEPT
                                                                                           ONE PENN CENTER
                                                     SECURITIES & EXCHANGE COMMISSION -    1617 JFK BLVD, STE 520
SECURITIES AND EXCHANGE COMMISSION - REGIONAL OFFICE PHILADELPHIA OFFICE                   PHILADELPHIA PA 19103                            SECBANKRUPTCY@SEC.GOV             First Class Mail and Email
                                                                                           ATTENTION BANKRUPTCY DEPT
                                                                                           P.O. BOX 300152
STATE ATTORNEY GENERAL                               STATE OF ALABAMA ATTORNEY GENERAL     MONTGOMERY AL 36130-0152                                                           First Class Mail
                                                                                           ATTENTION BANKRUPTCY DEPT
                                                                                           113 FRONT ST.
                                                     STATE OF ALASKA (NOME) ATTORNEY       SUITE 107
STATE ATTORNEY GENERAL                               GENERAL                               NOME AK 99762-0160                                                                 First Class Mail
                                                                                           ATTENTION BANKRUPTCY DEPT
                                                                                           2005 N CENTRAL AVE
STATE ATTORNEY GENERAL                               STATE OF ARIZONA ATTORNEY GENERAL     PHOENIX AZ 85004-2926                            aginfo@azag.gov                   First Class Mail and Email
                                                                                           ATTENTION BANKRUPTCY DEPT
                                                                                           323 CENTER ST.
                                                                                           SUITE 200
STATE ATTORNEY GENERAL                               STATE OF ARKANSAS ATTORNEY GENERAL    LITTLE ROCK AR 72201-2610                                                          First Class Mail
                                                                                           ATTENTION BANKRUPTCY DEPT
                                                                                           P.O. BOX 944255
STATE ATTORNEY GENERAL                               STATE OF CALIFORNIA ATTORNEY GENERAL SACRAMENTO CA 94244-2550                          bankruptcy@coag.gov               First Class Mail and Email
                                                                                           ATTENTION BANKRUPTCY DEPT
                                                                                           RALPH L. CARR COLORADO JUDICIAL CENTER
                                                                                           1300 BROADWAY, 10TH FLOOR
STATE ATTORNEY GENERAL                               STATE OF COLORADO ATTORNEY GENERAL    DENVER CO 80203                                  Attorney.General@state.co.us      First Class Mail and Email
                                                                                           ATTENTION BANKRUPTCY DEPT
                                                                                           55 ELM ST.
STATE ATTORNEY GENERAL                               STATE OF CONNECTICUT ATTORNEY GENERAL HARTFORD CT 06106                                attorney.general@po.state.ct.us   First Class Mail and Email




         Bluestem Brands, Inc., et al.
         Case No. 20-10566 (MFW)                                                                      Page 4 of 8
                                             Case 20-10566-MFW                  Doc 456                Filed 06/11/20   Page 8 of 13
                                                                                        Exhibit A
                                                                                   Core/2002 Service List
                                                                                  Served as set forth below

                        DESCRIPTION                       NAME                                          ADDRESS                                   EMAIL           METHOD OF SERVICE
                                                                               ATTN: BANKRUPTCY DEPT
                                                                               CARVEL STATE OFFICE BLDG.
                                                                               820 N. FRENCH ST.
STATE ATTORNEY GENERAL                   STATE OF DELAWARE ATTORNEY GENERAL    WILMINGTON DE 19801                             ATTORNEY.GENERAL@STATE.DE.US   First Class Mail and Email
                                                                               ATTN: MATTHEW DENN
                                                                               CARVEL STATE OFFICE BLDG.
                                                                               820 N. FRENCH ST.
STATE ATTORNEY GENERAL                   STATE OF DELAWARE ATTORNEY GENERAL    WILMINGTON DE 19801                             ATTORNEY.GENERAL@STATE.DE.US   First Class Mail and Email
                                                                               ATTENTION BANKRUPTCY DEPT
                                                                               THE CAPITOL, PL 01
STATE ATTORNEY GENERAL                   STATE OF FLORIDA ATTORNEY GENERAL     TALLAHASSEE FL 32399-1050                                                      First Class Mail
                                                                               ATTENTION BANKRUPTCY DEPT
                                                                               40 CAPITAL SQUARE, SW
STATE ATTORNEY GENERAL                   STATE OF GEORGIA ATTORNEY GENERAL     ATLANTA GA 30334-1300                           AGOlens@law.ga.gov             First Class Mail and Email
                                                                               ATTENTION BANKRUPTCY DEPT
                                                                               425 QUEEN ST.
STATE ATTORNEY GENERAL                   STATE OF HAWAII ATTORNEY GENERAL      HONOLULU HI 96813                               hawaiiag@hawaii.gov            First Class Mail and Email
                                                                               ATTENTION BANKRUPTCY DEPT
                                                                               700 W. JEFFERSON STREET
                                                                               P.O. BOX 83720
STATE ATTORNEY GENERAL                   STATE OF IDAHO ATTORNEY GENERAL       BOISE ID 83720-1000                                                            First Class Mail
                                                                               ATTENTION BANKRUPTCY DEPT
                                                                               100 WEST RANDOLPH STREET
STATE ATTORNEY GENERAL                   STATE OF ILLINOIS ATTORNEY GENERAL    CHICAGO IL 60601                                webmaster@atg.state.il.us      First Class Mail and Email
                                                                               ATTENTION BANKRUPTCY DEPT
                                                                               INDIANA GOVERNMENT CENTER SOUTH
                                                                               302 W. WASHINGTON ST., 5TH FLOOR
STATE ATTORNEY GENERAL                   STATE OF INDIANA ATTORNEY GENERAL     INDIANAPOLIS IN 46204                           Constituent@atg.in.gov         First Class Mail and Email
                                                                               ATTENTION BANKRUPTCY DEPT
                                                                               1305 E. WALNUT STREET
STATE ATTORNEY GENERAL                   STATE OF IOWA ATTORNEY GENERAL        DES MOINES IA 50319                             IDR.bankrupcy@ag.iowa.gov      First Class Mail and Email
                                                                               ATTENTION BANKRUPTCY DEPT
                                                                               120 SW 10TH AVE., 2ND FLOOR
STATE ATTORNEY GENERAL                   STATE OF KANSAS ATTORNEY GENERAL      TOPEKA KS 66612-1597                            general@ksag.org               First Class Mail and Email
                                                                               ATTENTION BANKRUPTCY DEPT
                                                                               700 CAPITOL AVENUE, SUITE 118
STATE ATTORNEY GENERAL                   STATE OF KENTUCKY ATTORNEY GENERAL    FRANKFORT KY 40601                              web@ag.ky.gov                  First Class Mail and Email
                                                                               ATTENTION BANKRUPTCY DEPT
                                                                               P.O. BOX 94095
STATE ATTORNEY GENERAL                   STATE OF LOUISIANA ATTORNEY GENERAL   BATON ROUGE LA 70804-4095                       ConsumerInfo@ag.state.la.us    First Class Mail and Email
                                                                               ATTENTION BANKRUPTCY DEPT
                                                                               6 STATE HOUSE STATION
STATE ATTORNEY GENERAL                   STATE OF MAINE ATTORNEY GENERAL       AUGUSTA ME 04333-0000                           consumer.mediation@maine.gov   First Class Mail and Email
                                                                               ATTENTION BANKRUPTCY DEPT
                                                                               200 ST. PAUL PLACE
STATE ATTORNEY GENERAL                   STATE OF MARYLAND ATTORNEY GENERAL    BALTIMORE MD 21202-2202                         oag@oag.state.md.us            First Class Mail and Email




         Bluestem Brands, Inc., et al.
         Case No. 20-10566 (MFW)                                                         Page 5 of 8
                                             Case 20-10566-MFW                    Doc 456                 Filed 06/11/20   Page 9 of 13
                                                                                           Exhibit A
                                                                                      Core/2002 Service List
                                                                                     Served as set forth below

                        DESCRIPTION                      NAME                                            ADDRESS                                      EMAIL                METHOD OF SERVICE
                                                                               ATTENTION BANKRUPTCY DEPT
                                         STATE OF MASSACHUSETTS ATTORNEY       ONE ASHBURTON PLACE
STATE ATTORNEY GENERAL                   GENERAL                               BOSTON MA 02108-1698                               ago@state.ma.us                      First Class Mail and Email
                                                                               ATTENTION BANKRUPTCY DEPT
                                                                               G. MENNEN WILLIAMS BUILDING, 7TH FLOOR
                                                                               525 W. OTTAWA ST., P.O. BOX 30212
STATE ATTORNEY GENERAL                   STATE OF MICHIGAN ATTORNEY GENERAL    LANSING MI 48909-0212                              miag@michigan.gov                    First Class Mail and Email
                                                                               ATTENTION BANKRUPTCY DEPT
                                                                               1400 BREMER TOWER
                                                                               445 MINNESOTA STREET
STATE ATTORNEY GENERAL                   STATE OF MINNESOTA ATTORNEY GENERAL ST. PAUL MN 55101-2131                               Attorney.General@ag.state.mn.us      First Class Mail and Email
                                                                               ATTENTION BANKRUPTCY DEPT
                                                                               WALTER SILLERS BUILDING
                                                                               550 HIGH STREET, SUITE 1200, P.O. BOX 220
STATE ATTORNEY GENERAL                   STATE OF MISSISSIPPI ATTORNEY GENERAL JACKSON MS 39201                                                                        First Class Mail
                                                                               ATTENTION BANKRUPTCY DEPT
                                                                               SUPREME COURT BUILDING
                                                                               207 W. HIGH ST.
STATE ATTORNEY GENERAL                   STATE OF MISSOURI ATTORNEY GENERAL    JEFFERSON CITY MO 65102                            attorney.general@ago.mo.gov          First Class Mail and Email
                                                                               ATTENTION BANKRUPTCY DEPT
                                                                               2115 STATE CAPITOL
                                                                               2ND FL, RM 2115
STATE ATTORNEY GENERAL                   STATE OF NEBRASKA ATTORNEY GENERAL    LINCOLN NE 68509-8920                              ago.info.help@nebraska.gov           First Class Mail and Email
                                                                               ATTENTION BANKRUPTCY DEPT
                                                                               100 NORTH CARSON STREET
STATE ATTORNEY GENERAL                   STATE OF NEVADA ATTORNEY GENERAL      CARSON CITY NV 89701                               AgInfo@ag.nv.gov                     First Class Mail and Email
                                                                               ATTENTION BANKRUPTCY DEPT
                                                                               RJ HUGHES JUSTICE COMPLEX
                                                                               25 MARKET STREET, P.O. BOX 080
STATE ATTORNEY GENERAL                   STATE OF NEW JERSEY ATTORNEY GENERAL TRENTON NJ 08625-0080                               askconsumeraffairs@lps.state.nj.us   First Class Mail and Email
                                                                               ATTENTION BANKRUPTCY DEPT
                                                                               P.O. DRAWER 1508
STATE ATTORNEY GENERAL                   STATE OF NEW MEXICO ATTORNEY GENERAL SANTA FE NM 87504-1508                              publicinformationoff@nmag.gov        First Class Mail and Email
                                                                               ATTENTION BANKRUPTCY DEPT
                                                                               THE CAPITOL
STATE ATTORNEY GENERAL                   STATE OF NEW YORK ATTORNEY GENERAL    ALBANY NY 12224-0341                                                                    First Class Mail
                                                                               ATTENTION BANKRUPTCY DEPT
                                         STATE OF NORTH CAROLINA ATTORNEY      9001 MAIL SERVICE CENTER
STATE ATTORNEY GENERAL                   GENERAL                               RALEIGH NC 27699-9001                                                                   First Class Mail
                                                                               ATTENTION BANKRUPTCY DEPT
                                                                               STATE CAPITOL
                                         STATE OF NORTH DAKOTA ATTORNEY        600 E BOULEVARD AVE DEPT 125
STATE ATTORNEY GENERAL                   GENERAL                               BISMARCK ND 58505-0040                             ndag@nd.gov                          First Class Mail and Email
                                                                               ATTENTION BANKRUPTCY DEPT
                                                                               30 E. BROAD ST., 14TH FLOOR
STATE ATTORNEY GENERAL                   STATE OF OHIO ATTORNEY GENERAL        COLUMBUS OH 43215                                                                       First Class Mail




         Bluestem Brands, Inc., et al.
         Case No. 20-10566 (MFW)                                                            Page 6 of 8
                                            Case 20-10566-MFW                    Doc 456            Filed 06/11/20           Page 10 of 13
                                                                                          Exhibit A
                                                                                     Core/2002 Service List
                                                                                    Served as set forth below

                        DESCRIPTION                      NAME                                          ADDRESS                                         EMAIL                 METHOD OF SERVICE
                                                                              ATTENTION BANKRUPTCY DEPT
                                                                              313 NE 21ST STREET
STATE ATTORNEY GENERAL                   STATE OF OKLAHOMA ATTORNEY GENERAL   OKLAHOMA CITY OK 73105                                                                     First Class Mail
                                                                              ATTENTION BANKRUPTCY DEPT
                                                                              STRAWBERRY SQUARE
                                         STATE OF PENNSYLVANIA ATTORNEY       16TH FLOOR
STATE ATTORNEY GENERAL                   GENERAL                              HARRISBURG PA 17120                                                                        First Class Mail
                                                                              ATTENTION BANKRUPTCY DEPT
                                         STATE OF RHODE ISLAND ATTORNEY       150 SOUTH MAIN STREET
STATE ATTORNEY GENERAL                   GENERAL                              PROVIDENCE RI 02903-0000                                                                   First Class Mail
                                                                              ATTENTION BANKRUPTCY DEPT
                                         STATE OF SOUTH CAROLINA ATTORNEY     P.O. BOX 11549
STATE ATTORNEY GENERAL                   GENERAL                              COLUMBIA SC 29211-1549                                info@scattorneygeneral.com           First Class Mail and Email
                                                                              ATTENTION BANKRUPTCY DEPT
                                                                              1302 EAST HIGHWAY 14
                                         STATE OF SOUTH DAKOTA ATTORNEY       SUITE 1
STATE ATTORNEY GENERAL                   GENERAL                              PIERRE SD 57501-8501                                  consumerhelp@state.sd.us             First Class Mail and Email
                                                                              ATTENTION BANKRUPTCY DEPT
                                                                              P.O. BOX 20207
STATE ATTORNEY GENERAL                   STATE OF TENNESSEE ATTORNEY GENERAL  NASHVILLE TN 37202-0207                               consumer.affairs@tn.gov              First Class Mail and Email
                                                                              ATTENTION BANKRUPTCY DEPT
                                                                              CAPITOL STATION
                                                                              PO BOX 12548
STATE ATTORNEY GENERAL                   STATE OF TEXAS ATTORNEY GENERAL      AUSTIN TX 78711-2548                                  public.information@oag.state.tx.us   First Class Mail and Email
                                                                              ATTENTION BANKRUPTCY DEPT
                                                                              PO BOX 142320
STATE ATTORNEY GENERAL                   STATE OF UTAH ATTORNEY GENERAL       SALT LAKE CITY UT 84114-2320                          uag@utah.gov                         First Class Mail and Email
                                                                              ATTENTION BANKRUPTCY DEPT
                                                                              109 STATE ST.
STATE ATTORNEY GENERAL                   STATE OF VERMONT ATTORNEY GENERAL    MONTPELIER VT 05609-1001                              ago.info@state.vt.us                 First Class Mail and Email
                                                                              ATTENTION BANKRUPTCY DEPT
                                                                              900 EAST MAIN STREET
STATE ATTORNEY GENERAL                   STATE OF VIRGINIA ATTORNEY GENERAL   RICHMOND VA 23219                                                                          First Class Mail
                                                                              ATTENTION BANKRUPTCY DEPT
                                                                              1125 WASHINGTON ST. SE
                                                                              P.O. BOX 40100
STATE ATTORNEY GENERAL                   STATE OF WASHINGTON ATTORNEY GENERAL OLYMPIA WA 98504-0100                                                                      First Class Mail
                                                                              ATTENTION BANKRUPTCY DEPT
                                         STATE OF WEST VIRGINIA ATTORNEY      STATE CAPITOL BLDG 1 ROOM E 26
STATE ATTORNEY GENERAL                   GENERAL                              CHARLESTON WV 25305                                   consumer@wvago.gov                   First Class Mail and Email
                                                                              ATTENTION BANKRUPTCY DEPT
                                                                              WISCONSIN DEPARTMENT OF JUSTICE
                                                                              STATE CAPITOL, ROOM 114 EAST, P. O. BOX 7857
STATE ATTORNEY GENERAL                   STATE OF WISCONSIN ATTORNEY GENERAL  MADISON WI 53707-7857                                                                      First Class Mail
                                                                              ATTENTION BANKRUPTCY DEPT
                                                                              123 CAPITOL BUILDING
                                                                              200 W. 24TH STREET
STATE ATTORNEY GENERAL                   STATE OF WYOMING ATTORNEY GENERAL    CHEYENNE WY 82002                                     baylwa@state.wy.us                   First Class Mail and Email



         Bluestem Brands, Inc., et al.
         Case No. 20-10566 (MFW)                                                           Page 7 of 8
                                               Case 20-10566-MFW                       Doc 456             Filed 06/11/20            Page 11 of 13
                                                                                                 Exhibit A
                                                                                            Core/2002 Service List
                                                                                           Served as set forth below

                          DESCRIPTION                        NAME                                                ADDRESS                                           EMAIL           METHOD OF SERVICE
                                                                                   Attn: Sabrina L. Streusand
                                                                                   1801 S. MoPac Expressway
                                                                                   Suite 320
Counsel to Dell Financial Services LLC     Streusand, Landon, Ozburn & Lemmon, LLP Austin TX 78746                                             streusand@slollp.com            First Class Mail and Email
                                                                                   Attn: Jeffrey R. Gleit & Allison Weiss
                                                                                   1633 Broadway                                               aweiss@sullivanlaw.com
Counsel to First Contact, LLC              Sullivan & Worcester LLP                New York NY 10019                                           jgleit@sullivanlaw.com          First Class Mail and Email
                                                                                   Attn: Scott J. Leonhardt, Esq.
                                                                                   824 N. Market Street
                                                                                   Suite 810
Counsel to SIP Operating Corp.             The Rosner Law Group LLC                Wilmington DE 19801                                         leonhardt@teamrosner.com        First Class Mail and Email
                                                                                   ATTENTION BANKRUPTCY DEPT
                                                                                   US DEPT OF JUSTICE
                                           UNITED STATES OF AMERICA ATTORNEY       950 PENNSYLVANIA AVE NW
STATE ATTORNEY GENERAL                     GENERAL                                 WASHINGTON DC 20530-0001                                                                    First Class Mail
                                                                                   ATTN: CHARLES OBERLY C/O ELLEN SLIGHTS
                                                                                   1007 ORANGE ST STE 700
                                                                                   PO BOX 2046
US ATTORNEY FOR THE DISTRICT OF DELAWARE   US ATTORNEY FOR DELAWARE                WILMINGTON DE 19899-2046                                    USADE.ECFBANKRUPTCY@USDOJ.GOV   First Class Mail and Email
                                                                                   Attn: Richard G. Mason, Amy R. Wolf, David E. White         ARWolf@wlrk.com
                                                                                   51 West 52nd Street                                         RGMason@wlrk.com
Counsel to Santander Consumer USA Inc.     Wachtell, Lipton, Rosen & Katz          New York NY 10019                                           DEWhite@wlrk.com                First Class Mail and Email
                                                                                   ATTN: GENERAL COUNSEL
                                                                                   215 SOUTH STATE STREET
                                                                                   SUITE 800
WEBBANK                                    WEBBANK                                 SALT LAKE CITY UT 84111                                                                     First Class Mail
                                                                                   ATTN: KELLEY BARNETT
                                                                                   6440 SOUTH WASATCH BOULEVARD
                                                                                   SUITE 300
WEBBANK                                    WEBBANK                                 SALT LAKE CITY UT 84121                                                                     First Class Mail
                                                                                   Attn: Michael L. Moskowitz, Esq., Michele K. Jaspan, Esq.
                                                                                   270 Madison Avenue
                                                                                   Suite 1400                                                  mlm@weltmosk.com
Counsel to Rocket Garment LLC              Weltman & Moskowitz, LLP                New York NY 10016                                           mkj@weltmosk.com                First Class Mail and Email
                                                                                   Attn: Christopher A. Jones
                                                                                   3109 Fairview Park Dr
                                                                                   Suite 800
Counsel to FUJIFILM North America Corp.    Whiteford, Taylor & Preston L.L.P.      Falls Church VA 22181                                       cajones@wtplaw.com              First Class Mail and Email
                                                                                   Attn: Richard W. Riley
                                                                                   The Renaissance Centre
                                                                                   405 North King Street, Suite 500
Counsel to FUJIFILM North America Corp.    Whiteford, Taylor & Preston LLC         Wilmington DE 19801                                         rriley@wtplaw.com               First Class Mail and Email
                                                                                   ATTN: M. BLAKE CLEARY, JAMIE LUTON CHAPMAN
                                                                                   1000 NORTH KING STREET                                      MBCLEARY@YCST.COM
COUNSEL TO DEBTOR                          YOUNG CONAWAY STARGATT & TAYLOR, LLP WILMINGTON DE 19801                                            JCHAPMAN@YCST.COM               Email




           Bluestem Brands, Inc., et al.
           Case No. 20-10566 (MFW)                                                                Page 8 of 8
Case 20-10566-MFW   Doc 456   Filed 06/11/20   Page 12 of 13




                       Exhibit B
                                                                         Case 20-10566-MFW                             Doc 456                Filed 06/11/20                 Page 13 of 13
                                                                                                                                   Exhibit B
                                                                                                                       Contract Counterparties Service List
                                                                                                                            Served as set forth below


MMLID                       NAME                                               NOTICE NAME                                        ADDRESS 1             ADDRESS 2     CITY     STATE POSTAL CODE                  EMAIL                METHOD OF SERVICE
10569580 PMX Agency LLC d/b/a ForwardPMX         Attn: Nicole Jennings, Jennifer Ma, Richard Wulwick, Keisha Brescia       One World Trade Center      63rd Floor   New York   NY   10007                                            Overnight Mail
                                                                                                                                                                                                   nicole.jennings@forwardpmx.com;
                                                                                                                                                                                                   Jennifer.Ma@forwardpmx.com;
10569577 PMX Agency LLC d/b/a ForwardPMX         Attn: Nicole Jennings, Jennifer Ma, Richard Wulwick, Keisha Brescia       5 Hanover Square                         New York   NY   10004          rwulwick@pmxagency.com            Overnight Mail and Email




          In re: Bluestem Brands, Inc., et al.
          Case No. 20-10566 (MFW)                                                                                                  Page 1 of 1
